DREW, Justice.
The notice of appeal in this case, recorded in the trial court on June 18, 1954, reads:
“The plaintiff, Donald S. Beck, takes and enters his appeal to the Supreme Court of Florida, naming Marion B. Hotchkiss and Albert Gottlieb as appel-lees from the order denying motion for new trial made by the above-styled and entitled court in this cause on the 3rd day of June, A.D.1954, said order recorded in Order Book 252, at page 249, of the records of said court. This appeal is entered on the 16th day of June,' A.D.1954, and all parties to said cause are called upon to take notice of the entry of this appeal.”
On July 24, 1954 ^the transcript was filed in this Court. Parenthetically we note that this record contains no showing that a final judgment was entered in the cause. The brief of- appellant was filed on August 26, 1954, without request for oral argument. The appellees filed no brief within the time required by 30 F.S.A. Supreme Court Rule 20, and appellant recited that fact in a motion for final determination filed on October 6, 1954.
A mere reading of the notice of appeal reveals that the order from which appeal is sought is neither a final judgment within Section 59.02(1), F.S.1951, F.S.A. nor an order of a kind within the exceptions provided in Sections 59.03, 59.04 and 59.05, F.S.1951, F.S.A. The defect is jurisdictional qnd the appeal must be dismissed. Douglas-Guardian Warehouse Corp. v. *290Insurance Agents Finance Corp., Fla., 1950, 46 So.2d 169.
Appeal dismissed ex mero motu.
ROBERTS, C. J., and THOMAS and HOBSON, JJ., concur.